FARMER, J.
The state concedes that the trial court improperly deprived the defendant of credit for the 185 days that he spent in jail prior to the imposition of his sentence. We hold that the trial court also erred in refusing to grant the defendant credit for the ninety-eight days he spent in jail after his sentence was imposed and before he was placed on probation. See, e.g., Whitehead v. State, 677 So.2d 40, 40 (Fla. 4th DCA 1996) (“In being sentenced on revocation of probation, a probationer is entitled to credit for time served in county jail as a condition of the probation.”) We reverse and remand for the trial court to credit the defendant with 283 days toward his sentence.
HAZOURI and MAY, JJ„ concur.